DETAILED ACTION
	This Office action is responsive to communication received 07/18/2022 – Power of Attorney and Statement Under 37 CFR 3.73;  07/22/2022 – Amendment and Terminal Disclaimer.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10940373 and 10940374 and which would extend beyond the expiration date of the full statutory term of any patent granted on pending reference Application No. 17249681 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
  			        EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Jenny (Reg. No. 59014) on September 01, 2022.
The application has been amended as follows: 
The following changes have been made in the claims to eliminate further instances of indefiniteness under 35 USC §112(b). 
IN THE CLAIMS:
Claim 4 – line 5, after “sole”, the term --member-- has been INSERTED;
Claim 24 – line 5, after “sole”, the term --member-- has been INSERTED;
Claim 39 – line 1, “39” has been CHANGED to --38--.
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 7-39 are allowable over the prior art references of record in view of the timely-submitted and properly-filed terminal disclaimer, received 07/22/2022.  
In addition, with the closest prior art of record including Morales (US PUBS 2017/0340932), Westrum (USPN 8,956,244), Stokke (US PUBS 2017/0128794) and DeMille (USPN 8,979,671), it would not have been obvious to one of ordinary skill in the art to have modified the club head in Morales to further include that “the crown member comprises a crown filled thermoplastic layer and a crown resilient layer; the crown filled thermoplastic layer is formed from a first material consisting of a first plurality of fibers disposed within a first thermoplastic polymer, the crown resilient layer is formed from a second material consisting of a second plurality of fibers disposed within a second thermoplastic polymer; and an amount of the first thermoplastic polymer, by volume, within the crown filled thermoplastic layer is greater than an amount of the second thermoplastic polymer, by volume, within the crown resilient layer”, in combination with all of the remaining elements as specifically recited in independent claim 1. 
Further, and with respect to independent claim 21, the prior art of record, notably Morales (US PUBS 2017/0340932), although showing a sole with a composite resilient layer and a thermoplastic structural layer and a general weighted portion with one or more weights, does not show, suggest or otherwise render obvious the combination of a metallic front body, a rear body having a crown member and a sole member, with the sole member comprising a structural layer and a metallic weight pad bonded to the structural layer, the weight pad having an aperture for a metallic weight, and along with a head center of gravity, and also with one or more upstanding structural members, all as more specifically recited in claim 21, in further combination with “a mechanical fastener affixes the metallic weight within the aperture of the metallic weight pad; the aperture of the metallic weight pad of the structural layer comprises threading; and the metallic weight is devoid of threading”. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413. The examiner can normally be reached 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571)-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711